Title: To George Washington from Lafayette, 6 June 1791
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Paris June the 6th 1791

I Most Heartly thank You for Your letter dated March the 19th, the more welcome to me, as I Had long lamented Your Silence, and was panting for News from You, My dear General, wherein I Could Be informed of every thing Respecting Your public and private Concerns—I Rejoice and Glory in the Happy Situation of American Affairs—I Bless the Restoration of Your Health, and wish I Could Congratulate You on Your Side of the Atlantick—But we are not in that State of tranquillity which may Admit of My absence—the Refugees Hovering about the fronteers—intrigues in most of the despotic and Aristocratic Cabinets—our Regular Army divided into tory officers, and Undisciplined Soldiers—licentiousness Among the people Not easily Repressed—the Capital that Gives the tone to the Empire tossed about By AntiRevolutionary or factious parties—the Assembly fatigued By Hard labour, and very unmanageable—the priests that Have taken the Oath, and those who Have not playing the devil. However, According to our popular Motto, Cà ira, it will do—we are introducing as fast as we can Relligious liberty—The Assembly Has put an end to Her existence By a New Convocation, Has Unfitted Her own Members for Immediate Reelection, or placed in the Executive—and is Now Reducing the Constitution to a few Principal Articles, leaving to the legislative Assemblies to Examine and mend the others, and Preparing Every thing for a Convention, as soon as our Machine will Have Had a fair trial—I stand the Continual Check to all interior factions, and plots—By the Enclosed speech of mine, and the Giving up my Commission I Gave a spring to the power of law

over licentiousness, and was I equally supported in Repressing it, as I would be Against Aristocratic exertions the people would soon Be Brought to a proper sense of liberty—as to the Surrounding Governements they Hate our Revolution, But don’t know How to Meddle with it, so Affraïd they are to Catch the plague—we are Going to take Measures to discipline the Army, Both officers and soldiers—They will prepare to encamp and leave the Cities—Their Generals will Have the same power as in time of war—M. de Condé and His party will be summoned to explain themselves, and if they Continue Cabaling and enlisting declared traitors—to M. de ternant I defer for more particulars.
M. Jefferson and Myself Had long thought that ternant was a very proper man to act as french Minister in America—He In a Great measure Belongs to Both Countries—He is Sensible, Honest, well informed, and Has a plain and decisive way of doing Bussiness which will be very Convenient—He Has long Been an officer Under Your Commands—feeling and acting in an American Capacity—He is personnally Much At’ached to you, and I Had in this Revolution many instances to Experience His friendship to me—He might Have Been a Minister in the Council, But was Rather Backward on the occasion, and Beháved like a prudent, not an Ambitious Man—so that I take Him to be fit to Answer Your purpose.
He will let you know what Has Past in the Assembly Respecting American affairs—the last transactions are an Undoubted proof of their Sentiments, and Show that their faux pas in the Regulation of duties are to Be Attributed to want of knowledge Or Sense, not of friendship—they Have Considered me as an American, who did only mind American profit, and did not know matters so well as a few mercantile men, Most of them on the Aristocratic Side of the House, who Presented foolish Calculations—and you know the difficulty to unmake our decrees But You May depend on this point, that Brotherly Measures to Unite the two Nations with the ties of Most intimate affection, of Common principles, and Common interest will Be Most Heartly Received in france, and on that Ground You may work Your plan, and Send it to france, with a private Copy for me. The United States and france Must Be one people, and so Begin the Confederation of all Nations who will assert their own Rights.

I Have, in the affair of the Black free men, Voted according to my Conscience, not to policy—Should the British take Advantage of My Honesty, I Hope You will influence the Colonies to Submit to a decre so Conformant to justice.
M. Short who does the Business of the United States with all the zeal and ingenuity of a most patriotic and most Sensible man—who is Respected and loved in france in a manner equally useful to the public and Honourable to Himself Has writen to M. jefferson Respecting New orleans—france will do every thing in Her power to Bring Spain to Reason. But will Have a difficult, and probably Unsuccessful task—upon the whole that Navigation we must Have, and in Case the people of louïsiana wish to make a fifteenth State, who devil Can Help it, and who ought, Spaniards excepted, not Rejoice at it—Certainly I should’nt Be a Mourner.
My Best Respects to Mrs Washington—My Compliments to the family—to my dear aid George and His family—Most Respectfully and Affectionately My Beloved General, Your filial friend

Lafayette

